Citation Nr: 0010471	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected schizoaffective disorder.  

2. Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued an evaluation of 10 percent for 
service-connected schizoaffective disorder.  The veteran has 
also perfected an appeal to the February 1999 rating 
decision, which denied entitlement to individual 
unemployability.  

The Board notes that the veteran also timely filed a notice 
of disagreement to the June 1995 rating decision that reduced 
the evaluation for service-connected schizoaffective disorder 
to 10 percent.  A statement of the case was issued in 
March 1996.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1999).  A substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
addressed in the statement of the case, or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (1999).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
Therefore, to timely perfect his appeal, the veteran needed 
to submit a substantive appeal prior to June 1996.  
The record contains no submission by the veteran within this 
period, which could be found to be a substantive appeal on 
the issue of the propriety of the reduction of evaluation for 
service-connected schizoaffective disorder to 10 percent.  
The RO has not certified this issue for appeal to the Board, 
and it is not currently before the Board.


FINDINGS OF FACT

1. The veteran's service-connected schizoaffective disorder 
is manifested by necessity for careful control of 
medication and treatment, occasional auditory 
hallucinations and delusions, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2. The veteran has a master's degree in business 
administration, and work experience in the contract and 
purchasing fields.  

3. The veteran is currently employed as a file clerk for the 
VA medical center.  

CONCLUSIONS OF LAW

1. The criteria for a 50 percent evaluation for service-
connected schizoaffective disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Codes 9205 (1999).

2. The criteria to warrant entitlement to a total disability 
evaluation due to individual unemployability have not been 
met.  38 U.S.C.A. §§ 501, 5107 (West 1991); 38 C.F.R. § 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for active acute severe schizoaffective 
disorder, depressive type, manifested by catatonic 
negativism, posturing, stupor, ideas of reference, evidence 
of paranoid delusions, occasional thought insertion, and 
thought broadcasting.  By rating decision in January 1993, 
the RO granted service connection for schizoaffective 
disorder, in remission, with a 30 percent evaluation, 
effective from April 21, 1992.  

A VA examination was conducted in June 1994.  The examiner 
noted that the veteran received his undergraduate degree from 
the Air Force Academy and was currently a graduate student, 
working toward a graduate degree in finance.  The veteran 
suffered a psychotic break in 1991 including auditory 
hallucinations and paranoid ideation.  The veteran was 
currently taking medication for his psychiatric condition, 
but the dosage was being lowered.  The veteran reported 
no current hallucinations or paranoia.  He stated that, 
although he had friends, he was rather socially isolative - 
studying most of the time.  Mental status examination 
revealed rather constricted affect, and no suicidal or 
homicidal ideation, hallucinations, or delusions.  The 
examiner noted that, since the veteran's affect was rather 
blunted and he was a bit strange in his conversation style, 
the veteran might have some difficulties in employability in 
the future.  The examiner provided a diagnosis of well-
controlled chronic paranoid schizophrenia (rule out manic 
depressive disorder).  

By rating decision in March 1995, the RO proposed to reduce 
the evaluation for service-connected psychosis from 30 
percent to 10 percent.  By rating decision in June 1995, the 
RO reduced the evaluation for service-connected 
schizoaffective disorder to 10 percent, effective September 
1, 1995.  In February 1997, the veteran requested that his 
claim be reopened for increased evaluation for service-
connected schizoaffective disorder.  

VA mental health clinic outpatient treatment records dated 
from November 1996 to March 1997 note increasing stress in 
the veteran's life due to care for his schizophrenic sister, 
inability to obtain or maintain employment, and financial 
difficulties.  The veteran reported that he had been unable 
to hold a job since graduation with his Masters in Business 
Administration (MBA), primarily due to paranoia under stress.  
The examiner noted no social or recreational outlets, 
except church.  In March 1997, the physician noted that the 
veteran was stable psychiatrically, but was under 
considerable stress and at risk for increased symptoms.  

The record contains extensive vocational rehabilitation 
reports, beginning in March 1993.  The reports note that the 
veteran received his MBA in May 1996.  The veteran began a 
part-time internship with a limited duration after receipt of 
his degree.  The veteran reported some "paranoia" in 
dealing with the employment recruiter.  In June 1996, the 
veteran obtained employment as a grant and contract liaison 
coordinator.  In July 1996, the veteran began to experience 
stress due to a long commute and home responsibilities, and 
he obtained an alternative position, which lasted for only 
three months.  In late 1997, the veteran began two temporary 
assignments, both with the potential to become permanent, but 
the veteran's employment was terminated due to his inability 
to handle the requirements of the positions.  In December 
1997, the veteran reported that his psychiatrist stated that 
the veteran's concentration difficulties and slowness in 
learning new material, could be part of his disease or a 
possible side effect of his medication.  In a May 1998 
report, the veteran's treating psychiatrist stated that when 
the veteran became anxious or overwhelmed, he began to have 
auditory hallucinations again.  The rehabilitation counselors 
noted the veteran's diligence and sincerity in pursuing 
employment.  In June 1998, the veteran obtained employment as 
a file clerk with the VA medical center (MC).  The 
rehabilitation counselor found the veteran to be suitably and 
successfully employed.  

A VA examination was conducted in March 1997, and the 
examiner noted that the veteran's claims file was not 
available for review.  The veteran no longer reported 
hallucinations or distortion of thinking.  He had been 
unemployed since November 1996.  He reported that he had been 
terminated from his previous two positions, the longest of 
which was three months in duration, due to mental illness.  
The veteran stated that he had applied for at least 85 
different positions, but had been unsuccessful in obtaining 
employment even though he held both a bachelor's and master's 
degree in business.  Mental status examination revealed 
somewhat bland affect, repetitive blinking of the eyes, good 
insight, unimpaired judgment, and no auditory hallucinations, 
distorted thinking, or paranoid ideation.  The examiner noted 
that the veteran appeared asymptomatic, although recent 
attempts to reduce the veteran's medication had resulted in a 
recurrence of paranoid ideation and auditory hallucinations.  
The examiner noted that, in reviewing the veteran's past 
history, a potential employer would have serious reservations 
about hiring the veteran, and therefore the examiner was 
concerned about his employability.  The examiner stated that 
the veteran might be able to do some type of job, if not the 
type for which he was trained.  A diagnosis of chronic 
paranoid schizophrenia in fair remission with medication was 
provided.  

In his notice of disagreement, received in May 1997, the 
veteran stated that he continued to have auditory 
hallucinations, although they were controlled with 
medication.  He stated that on all three of his jobs he had 
been terminated or quit due to auditory hallucinations.  

In a statement attached to the veteran's VA Form 9, 
substantive appeal, received in June 1997, the veteran stated 
that from December 1995 through November 1996, he held three 
jobs, two of which he quit and from one of which he was 
fired.  The veteran stated that he was hearing voices and 
having paranoid thoughts during all three employment periods.  
The veteran stated that since November 1996, he had applied 
for 180 positions, been granted only 10 interviews, and 
received no offers of employment.  

VA mental health clinic outpatient treatment records, dated 
from April 1997 to January 1998, noted that the veteran 
continued to seek work and was able to obtain two temporary 
positions.  The physician noted that the veteran left one of 
the positions due to the increased stress on the job.  

A VA examination was conducted in December 1998.  The 
examiner stated that the veteran was "a pleasant young man 
who, despite significant disablement from schizophrenia, is 
trying hard to hold down a job and maintain his self-
esteem."  Despite having a master's degree in business, the 
veteran was currently employed as a file clerk at VA.  The 
veteran reported difficulty in previous jobs with becoming 
unfocused when under stress.  He denied any current auditory 
hallucinations, but noted that he had some in July when he 
began work with VA.  The veteran denied paranoia, but stated 
that he tended to be vigilant about how he was doing and the 
impressions of those around him.  The examiner stated that 
the veteran continued to have symptoms of schizophrenia "off 
and on" currently managed with medication.  The examiner 
provided a diagnosis of schizophrenia with a global 
assessment of functioning (GAF) in the low 50s.  The examiner 
noted that, under stress, the veteran would probably have a 
GAF of 25-35.  

In a statement, attached to his VA Form 9, substantive 
appeal, received in February 2000, the veteran stated that, 
although he was currently employed as a file clerk at the 
VAMC, such was marginal employment and did not constitute 
substantial gainful employment.  The veteran stated that 
during service he acted as a contracting officer with 
supervisory responsibility for seven employees.  The veteran 
noted that since July 1998 he had missed over 45 days of work 
and much of his sick leave was for psychiatrist and medical 
social worker appointments.  The veteran reported that he did 
not have an active social life and spent most of his time 
staying at home and watching television.  


II. Analysis

Increased Evaluation for Service-Connected Schizoaffective 
Disorder

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Schedule provides for the following evaluations:  
? 10 percent for occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication;
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9205 (1999).

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood.  A GAF of 21-30 indicates 
behavior is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition).  

The Board finds that the veteran's symptomatology most 
closely approximates the criteria for a 50 percent evaluation 
under the Schedule.  Although the veteran lives with his 
parents and appears to have a satisfactory relationship with 
them, he has few social outlets.  The veteran possesses an 
MBA, but is working as a file clerk due to the inability to 
handle the stress and multi-tasking required of jobs more 
suited to his educational level.  The veteran reported 
auditory hallucinations when under stress during most of his 
employment periods, including at the beginning of his current 
employment with the VAMC.  The veteran's physician would 
adjust the veteran's medication to control these 
hallucinations, but they would recur with reduction of 
medication or introduction of a new stressor.  The VA 
examiner in December 1998 noted that the veteran had 
significant disablement due to his service-connected 
schizophrenia.  The veteran's psychiatric condition and 
treatment for this condition causes reduced reliability and 
productivity.  

The record clearly shows the veteran's difficulty in 
establishing and maintaining effective work relationships.  
The veteran's vocational rehabilitation counselors commented 
on his diligence in pursuing employment, but the veteran was 
largely unsuccessful in obtaining positions equivalent to his 
education and experience, and the few positions held by the 
veteran were terminated after short periods due to inability 
to perform the responsibilities of the position.  

The evidence of record preponderates against an evaluation in 
excess of 50 percent for the veteran's service-connected 
schizoaffective disorder.  Although the veteran demonstrates 
some difficulty in adapting to stressful circumstances, such 
is only one of the criteria for an evaluation of 70 percent.  
The record does not contain evidence of suicidal ideation, 
obsessional rituals, impaired speech patterns, 
near-continuous panic attacks or depression, impaired impulse 
control, or neglect of personal appearance.  The record 
contains evidence of occasional hallucinations brought on by 
reduction in medication or stressful situations.  However, 
the evidence does not describe the total occupational and 
social impairment necessary for a 100 percent evaluation or 
persistent delusions or hallucinations.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's schizoaffective 
disorder.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
The evidence in this case fails to show that the veteran's 
service-connected back condition causes marked interference 
with his employment, or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
To the extent that the veteran's employment is impaired by 
his service-connected disability, the evaluation assigned 
herein under the Schedule contemplates such level of 
interference.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.


Total Disability Evaluation Due to Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 50 percent or more and if 
there are two or more disabilities, there shall be at leas 
tone disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, the veteran is service-connected for 
schizoaffective disorder, the 50 percent evaluation of which 
is discussed supra.  As the veteran does not meet the 
percentage criteria under 38 C.F.R. § 4.16(a), the claim 
herein must be decided on an extraschedular basis under 38 
C.F.R. § 4.16(b).  

38 C.F.R. § 4.16(b) provides that, before a total disability 
rating based on individual unemployability may be granted, it 
must be shown that the veteran is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from service-connected disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In evaluating 
a veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected  disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (1999).  The question to be 
addressed is whether the veteran was capable of performing 
the physical and mental acts required by employment and not 
whether he was, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

The veteran is currently employed as a file clerk with the 
VAMC.  Although the position he currently holds is not 
commensurate with his training and experience, the veteran, 
according to his statement of February 13, 2000, earns a 
salary in excess of $19,000 annually.  

ORDER

Entitlement to an evaluation of 50 percent for service-
connected schizoaffective disorder is granted.  

Entitlement to a total disability evaluation due to 
individual unemployability is denied.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


